                Case
                 Case1:18-cv-08228-VM
                      1:18-cv-08228-VM Document
                                        Document17-1 Filed07/12/19
                                                 18 Filed            Page13ofof22
                                                           07/08/19 Page
                                                                                                     l ..\;)\V

                                                                                                         \ 7 f.   .\T
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                           rl{ONICALLY FL :
------------------------------------------------------------------X
     Steve Sands
                                                Plaintiff(s),
                                                                                                                  tot __   j~~1
                                                                                        ~ Civ.           8228           (VM)
                  - against -
                                                                                CIVIL CASE MANAGEMENT PLAN
 Outer Places            LLC                                                       AND SCHEDULING ORDER
                                                 Defendant( s ).
·------------------------------------------------------------------X
This Scheduling Order and Case Management Plan is adopted in accordance with Fed. R. Civ. P. I 6-26(f).

L        This case~is not) to be tried to a jury: [circle one]

2.       Joinder of additional parties to be accomplished by August 23, 2019

3.       Amended pleadings may be filed without leave of the Court untiJAugust 23, 2019

4.       Initial disclosure pursuantto Fed. R. Civ. P. 26(a)(I) to be completed within fourteen (14) days of the date of
         the parties' conference pursuant to Rule 26(f),                       specifically by not later than
           July 19, 2019

5.       All fact discovery is to be completed either:

         a.       Within one hundred twenty (120) days of the date of this Order, specifically by not later than
                 November 29, 2019                ; or
         b.       Within a period exceeding 120 days, with the Court's approval, if the case presents unique
                  complexities or other exceptional circumstances, specificaJly by not later than _ _ _ _ __

6.       The parties are to conduct discovery in accordance with the Federal Rules of Civil Procedure and the Local
         Rules of the Southern District of New York. The following interim deadlines may be extended by the parties
         on consent without application to the Court, provided the parties are certain that they can still meet the
         discovery completion date ordered by the Court.

         a.        Initial requests for production of documents to be served by July 26, 2019

         b.       Interrogatories to be served by all party by _;;J:.. .:u=l.,_y.. ;;2;;;;..6;;;;..;,'--'2=0.;;.. =_1.:;;_9_ _ _ _ _ _ _ _ _ __

         c.       Depositions to be completed by _N_o_v_e_m_b_e_r_2_9-'-,_2_0_1_9_ _ _ _ _ _ _ _ _ _ __

                   1.       Unless the parties agree or the Court so orders, depositions are not to be held until all parties
                            have responded to initial requests for document production.

                   ii.      Depositions of all parties shall proceed during the same time.

                   iii.     Unless the parties agree or the Court so orders. non-party depositions shall follow party
                            depositions when possible.


                                                                     -1-
               Case1:18-cv-08228-VM
              Case  1:18-cv-08228-VM Document
                                      Document17-1
                                               18 Filed
                                                   Filed 07/12/19
                                                          07/08/19 Page
                                                                   Page22of
                                                                          of22


       d.       Any additional contemplated discovery activities and the anticipated completion date:



                   None

       e.       Requests to Admit to be served no later than October 25, 2019

7.      A l l ~ discovery (ordinarily conducted following the completion of fact discovery) including parties'
        expert reports and depositions, witness lists and identification of documents pursuant to Fed. R. Civ. P.
        26(a)(2), (3) and 35(b), is to be completed by:

        a.      Plaintiff    None
        b.      Defendant    None
                             ---------------------------
8.      Contemplated motions:

        a. Plaintiff:    Summary Judgment
        b. Defendant:       Summary Judgment
9.      Following all discovery, aU.c,.ounsel qiust ll)eetwr c)! least one hour to discuss settlement, such conference to
        be held by not later than uecemoer b, LU 1'J                                                             .

10.     Do all parties consent to trial by a Magistrate Judge under 28 U.S.C. § 636(c)?

                         Yes
                               -----                         No    X

----------------------------------------------------------------------------------------------------------------------------------
TO BE COMPLETED BY THE COURT:

 11.    The next Case Management Conference is scheduled for / ,;2-/ 3            ~/1 ~ :)-,' ~,c{f.
        In the event the case is to proceed to trial, a firm trial date and the deadline for submission of the Joint Pretrial
Order and related documents shall be scheduled at the pretrial conference following either the completion of all
discovery or the Court's ruling on any dispositive motion.

         The Joint Pretrial Order should be prepared in accordance with Judge Marrero's Individual Practices. If this
action is to be tried before a jury, proposed voir dire and jury instructions shall be filed with the Joint Pretrial Order.
No motion for summary judgment shall be served after the deadline fixed for the Joint Pretrial Order.


SO ORDERED:

 DATED:          Ne~ewYork
                 //   ,+-t?ff
                                                                             VICTOR MARRERO
                                                                                  U.S.D.J.

                                                            -2-
